Citation Nr: 1143059	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-25 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's wife, and appellant's son-in-law


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from January 1955 to February 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran, his wife, and his son-in-law testified at an October 2011 videoconference before the undersigned Veterans Law Judge (VLJ); a transcript of thereof is on file.  

In the Veteran's VA Form 9 of June 2010 he reported having a cholesteatoma.  A July 2011 deferred rating decision noted that the Veteran was to be contacted as to whether he desired to claim service connection for cholesteatoma.  In August 2011 the Veteran specifically stated that he was claiming service connection for a cholesteatoma and he attached an article obtained from the internet concerning cholesteatoma which indicates that a perforated tympanic membrane due to chronic infection or direct trauma could lead to a cholesteatoma.  The Veteran testified at the October 2011 videoconference that he had recently had VA surgery, in December 2010, for his cholesteatoma.  Page 4 of the transcript.  Accordingly, the Board construes this to be a claim for service connection for a cholesteatoma.   This matter has not been adjudicated by the RO and, so, the Board has no jurisdiction over it.  Accordingly, the claim for service connection for a cholesteatoma is referred to the RO for initial consideration.  

The Veteran testified that due to his December 2010 VA surgery he was now unable to taste anything.  Page 5 of the transcript.  This raises the question of whether the Veteran is claiming entitlement to service connection for loss of taste due to surgery to a (potentially) service-connected disability or entitlement to compensation under 38 U.S.C.A. § 1151 for loss of taste.  This matter is also referred to the RO for clarification.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disorders are bilateral hearing loss, rated 60 percent disabling, and tinnitus, rated 10 percent disabling; which are of common etiology resulting in a combined disability rating of 60 percent. 

2.  The Veteran has 8 years of education, work experience as a laborer, and he last worked on only a part-time basis, in May 2008 in employment that was only marginal.  

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the granting of a TDIU rating pursuant to regular schedular standards set forth in 38 C.F.R. § 4.16(a), further discussion here of compliance with the VCAA as to this discrete issue is not necessary. 

Background

VA Form 21-4192, Request for Employment Information In Connection With Claim For Disability Benefits, dated in May 2008 shows that the Veteran had been employed from May 1998 until May 2008 as a laborer in solid waste disposal, working 4 hours daily for a total of 21 hours weekly.  He had last worked on May 18, 2008, because his supervisor had determined that his hearing problems "permits" [sic] him from performing his job and caused a danger to other employees.  He had earned $5,035.68 (before deductions) in the 12 months preceding his last date of employment.  He was not receiving and was not entitled to receive, as a result of his employment, sick, retirement or other benefits.  

In the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability of October 2008 he reported that he had last worked and become too disabled to work in May 2008.  The most he had ever earned in one year had been $20,000.00 and his occupation in that year had been "shipping."  He had worked as a laborer for a solid waste disposal company from 1999 to 2008 and his highest gross earnings per month had been $848.00.  He had left that job because of his disability.  He had 8 years of grade school education but no other education or training before becoming too disabled to work.  

On VA audiology evaluation in August 2011 the Veteran's medical records but not his claim file were reviewed.  His chief complaints were hearing loss and tinnitus.  He reported having had acoustic trauma during service from "big gun explosion in 1956."  He was being followed at the "ENT" department due to a history of bilateral tympanic membrane perforations and middle ear problems.  He also complained of tinnitus, which he had first notice during his military service.  

The results of the examination and audiometric testing indicated that he had a severe to profound mixed hearing loss, bilaterally.  He had poor speech discrimination scores.  The extent of his hearing loss without the use of hearing aids would make understanding speech and communication difficult in most listening environments.  With the use of amplification, he would be expected to hear fairly well in quiet situations, while people were speaking at close range.  Even with the use of hearing aids he would be expected to have difficulty understanding speech in noisy environments, especially with a lack of visual cues.  For example, he would have difficulty hearing the telephone or working in a group environment.  It was felt that his hearing loss did not preclude gainful employment in a quiet setting, away from machinery and vehicles.  For example, he might be able to work in an environment with one-on-one conversation or in a clerical setting.  

The diagnosis was a severe to profound mixed hearing loss, bilaterally.  It was noted that he did not have a condition which if treated would lead to a change in his hearing threshold levels.  He was not employed.  It was further noted that he had been terminated from his employment, working for at a solid waste disposal department.  He had brought a copy of his separation notice.  He stated that he was almost been hit by a car that he did not hear due to the noisy environment in which he was working at the time.  He also reported having problems with his hearing and understanding speech, especially in a crowd or when there was background noise.  

At the October 2011 videoconference it was noted that the Veteran was 82 years of age.  Page 2 of the transcript.  The Veteran testified that his last employment had been at a "convenience center" where people would throw off their garbage.  There had been a lot of traffic and he had helped people find where they had to deliver their garbage.  There had been a mechanical packer, which compressed garbage and which was quite noisy.  As a result of this and the traffic he could not always hearing what was happening around him.  His supervisor had informed him that it was too dangerous for the Veteran to be working in that environment because of the Veteran's impaired hearing and, as a result, he was terminated from his job.  Page 4 of the transcript.  He had had surgery in December 2010 for a cholesteatoma, at which time a new eardrum was put in and after which he had lost his sense of taste.  He also stated that his tinnitus interfered with his sleep.  Page 5. 

The Veteran testified that his last employment had been on a part-time basis when he had been laid off but prior to that he had worked on a full-time basis, working 40 hours a week but when "everything got tight" he had been placed on part-time work, working only 24 hours weekly.  Page 6.  He had been receiving only minimum wage, of $7.25 per hour.  Prior to his termination he had had an annual income of $5,035.58.  Page 7.  In response to a comment by his wife, the Veteran stated that he had been placed on part-time employment for only a short time prior to being laid off, only about four months.  Pages 8 and 9.  The Veteran agreed with the assessment of the presiding VLJ that perhaps one of the reasons that his employer had laid him off was because of the possibility that the Veteran might received workers compensation for any increased in his loss of hearing due to working in a noisy work environment.  His wife also testified that the employer had been concerned that the Veteran might be struck by a vehicle because of his loss of hearing.  Page 10.  His employer had not taken any steps to arrange for other employment, such as driving a truck.  Page 11.  If he had continued working for his employer, it would have been on a part-time basis.  Page 12.  

TDIU Rating

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

Analysis

The Veteran's service-connected disabilities are: bilateral hearing loss, rated 60 percent disabling, and tinnitus, rated 10 percent disabling.  The combined service-connected rating is 60 percent.  

The Veteran meets the schedular criteria set forth in 38 C.F.R. § 4.16(a).  Here, 38 C.F.R. § 4.16(a) also provides that: 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) ... (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, ...

In this case, the service-connected bilateral hearing loss, which is rated 60 percent, shares a common etiology with the service-connected tinnitus, which is rated 10 percent.  Both of these are due to inservice acoustic trauma and, so, they share a common etiology, and combined to 60 percent.  Hence, the service-connected bilateral hearing loss and tinnitus may be deemed a single disability rated 60 percent and are sufficient for the Veteran to meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).

Here, is it undisputed that the Veteran lost his last job due to his service-connected bilateral hearing loss.  His employment for the last four month prior to his termination in May 2008 was only on a part-time basis and, given his limited income, it was no more than mere marginal employment because it was below the poverty threshold level.  

The Board has considered the opinion of the 2008 VA examiner that the Veteran could possibly work in an environment in which there was one-on-one conversations or in a clerical setting.  However, while the Veteran's advancing age may not be considered in determining entitlement to a TDIU rating, his education and past work experience must be considered.  Given his limited education and occupational background it is unrealistic to expect the Veteran to be able to work in a clerical position and it is unlikely that he could both obtain and retain employment in which he would participate in one-on-one conversations, as the examiner stated, at close range, while at the same time being in a quiet work environment.  

Accordingly, because the regular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are satisfied and resolving any doubt in favor of the Veteran as required by 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, the Board finds that there is persuasive evidence which establishes that the Veteran is incapable of substantially gainful employment due to service-connected disabilities.  In sum, the Board finds it reasonable to conclude that the evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

Lastly, the matter of the effective date for the TDIU rating will be initially determined by the RO.  Should the Veteran disagree with that effective date, that is an issue or matter which he may then appeal to the Board.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (noting the existence of separate elements of a VA disability claim, including the effective date of the disability and citing Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) and Fenderson v. West, 12 Vet. App. 119, 125 (1999)).  


ORDER

Entitlement to a TDIU rating is granted, subject to governing criteria applicable to the payment of monetary benefits.   



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


